2017 IL App (1st) 162072

                                                                             THIRD DIVISION
                                                                             June 28, 2017

                                          No. 1-16-2072



                                         IN THE
                              APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT


LAKE POINT TOWER CONDOMINIUM )                               Appeal from the
ASSOCIATION,                       )                         Circuit Court of
                                   )                         Cook County.
     Plaintiff-Appellant,          )
                    v.             )                          No. 15 M1 718251
                                   )
DIANE WALLER and ALL UNKNOWN )
OCCUPANTS,                         )                         The Honorable
                                   )                         Orville E. Hambright, Jr.
             Defendants-Appellees. )                         Judge, presiding.



       JUSTICE LAVIN delivered the judgment of the court, with opinion.
       Presiding Justice Fitzgerald Smith and Justice Pucinski concurred in the judgment and
       opinion.

                                              OPINION

¶1     This appeal arises from a forcible entry and retainer action filed by plaintiff Lake Point

Tower Association (the Association) against defendants Diane Waller and all unknown

occupants to obtain possession of Waller's condominium located at 505 North Lake Shore Drive,

Unit 507, in Chicago (the Unit). The Association also sought $2,856.89 in unpaid common

expenses and related costs. The trial court dismissed the complaint with prejudice, finding that

the Association's board (the Board) had failed to vote at an open meeting regarding whether to

initiate this action. Instead, the Association's attorney had commenced this action at the direction
No. 1-16-2072


of the Association's management company. On appeal, the Association maintains that its method

of initiating this action was proper and, alternatively, the trial court should have dismissed the

complaint without prejudice and allowed the Association to file an amended complaint.

Specifically, the Association argues that the Board cured any deficiency by voting at an open

meeting to pursue this action, albeit after the action had already been filed. We reverse and

remand for further proceedings.

¶2                                     I. BACKGROUND

¶3     The Association commenced this action against Waller on September 10, 2015. 1 Seven

months later, Waller moved to dismiss the complaint with prejudice but did not specify whether

she sought dismissal under section 2-615 (735 ILCS 5/2-615 (West 2014)) or section 2-619 (735

ILCS 5/2-619 (West 2014)) of the Code of Civil Procedure (the Code). Waller, without disputing

that assessments were due, asserted that the Association lacked authority to initiate litigation

because the Board failed to vote at an open meeting before doing so. In support of her position,

Waller relied primarily on section 18(a)(9)(A) of the Condominium Property Act (the Act) (765

ILCS 605/18(a)(9)(A) (West 2014)), and the appellate court's decision in Palm v. 2800 Lake

Shore Drive Condominium Ass'n, 2014 IL App (1st) 111290. Waller argued that the minutes of

the Board's meeting on November 20, 2014, showed that it improperly delegated its authority to

initiate litigation to the Association's managing agent:

                "Whereas the [Association] rules state that 'When any portion of the Unit Owner's

       account becomes forty-five (45) days past due, the Board shall forward that account to an



1
  Waller’s brief contains several deficiencies, including references to facts not of record and
improper citations to legal authority. Ill. S. Ct. R. 341(h)(6), (7), (i) (eff. Jan. 1, 2016). We
remind counsel that the failure to comply with Illinois Supreme Court Rule 341 may result in
forfeiture. Hall v. Naper Gold Hospitality, LLC, 2012 IL App (2d) 111151, ¶ 12.

                                                  2
No. 1-16-2072


       attorney to initiate legal proceedings to collect all sums due and owing to the

       Association.'

                Be it resolved that the Board of Directors of the Lake Point Tower Condominium

       Association appoint the managing agent (First Service Residential) to initiate unit owner

       collection proceedings automatically following 45 days of past due assessments."

According to Waller, Illinois Supreme Court Rule 273 (eff. July 1, 1967) required the court to

dismiss the complaint with prejudice in light of this improper delegation.

¶4     Waller attached to the motion an excerpt from the aforementioned meeting minutes,

which showed that the resolution was passed unanimously. She also attached section 5.07(e) of

the declaration:

                "The Board shall have the power and duty to provide the for the designation,

       hiring, and removal of employees and other personnel, including lawyers and

       accountants, to engage or contract for the services of others and to make purchases for the

       maintenance, repair, replacement, administration, management and operation of the

       Property, and to delegate any such powers to the manager or managing agent and any

       such employees or other personnel as may be employees of the managing agent."

Although only an excerpt of the declaration was attached to the motion, the entire declaration

appears elsewhere in the record.

¶5     In response, the Association challenged Waller's failure to identify either section 2-615 or

section 2-619 as the basis for her motion. That being said, the Association argued that she failed

to satisfy either statute. The Association also argued that the substance of Waller's contention

was not germane to a forcible entry and detainer action and, thus, could not be raised here.




                                                 3
No. 1-16-2072


¶6     Waller replied that the motion clearly argued that the Association failed to demonstrate

that it complied with Palm and section 18(a)(9) because the Board failed to vote at an open

meeting to commence this litigation. Additionally, she argued that Palm required a plaintiff to

prove the requisite vote occurred as an element of its case and the Association's failure to do so

rendered the complaint subject to dismissal under section 2-619. Waller also observed that the

Association did not dispute the substance of her contention that the Board never voted at an open

meeting to commence this action and, consequently, violated section 18(a)(9) and Palm. In its

sur-response, the Association added that the declaration authorized the Board to delegate certain

responsibilities to a management company and that Waller misread Palm. According to the

Association, that decision held that the board there could fully delegate power to a managing

agent or could require full board approval for decisions but could not assign decisions to subsets

of the board.

¶7     On June 7, 2016, the trial court dismissed the complaint based on Palm, but denied

Waller's request to dismiss the action with prejudice. Waller then sought a finding under Illinois

Supreme Court Rule 308 (eff. Jan. 1, 2016) that substantial grounds for a difference of opinion

existed as to a legal question and that an immediate appeal may materially advance the litigation.

At a hearing on June 23, 2016, however, the trial court reconsidered its prior order sua sponte.

The court found that the complaint should have been dismissed with prejudice under Rule 273.

The Association objected, arguing that dismissal with prejudice is appropriate only where the

Association could not sustain a claim under any facts or circumstances and, "in this instance[,]

the board has now had a vote at an open meeting, voted to proceed with collections on this, and

we have prepared an amended complaint. That entirely moots the issue of dismissal." Over the

Association's objection, the court ruled that the dismissal would be with prejudice.



                                                 4
No. 1-16-2072


¶8                                         II. ANALYSIS

¶9     On appeal, the Association asserts that Waller failed to identify a statutory basis for her

motion to dismiss and that under either section, the motion should have been denied.

Alternatively, the trial court should have dismissed the complaint without prejudice and

permitted the Association to file an amended complaint.

¶ 10   Motions filed under section 2-615 and section 2-619 have significant differences (Cwikla

v. Sheir, 345 Ill. App. 3d 23, 29 (2003)), and meticulous practice requires attorneys to

specifically designate which statute a motion to dismiss is being filed under (Illinois Graphics

Co., 159 Ill. 2d at 484). Generally, a section 2-615 motion challenges the complaint's failure to

allege a cause of action. Id.; see also O'Callaghan v. Satherlie, 2015 IL App (1st) 142152, ¶ 18

(observing that a plaintiff may raise an affirmative defense in a section 2-615 motion where that

defense is apparent from the complaint itself). Such motions assert that defects appearing on the

face of the complaint render it legally insufficient. Cwikla, 345 Ill. App. 3d at 29. Similarly,

courts may not rely on matters outside the complaint in considering a section 2-615 motion. Id.

Section 2-615 warrants dismissal only if it is clear from the pleadings that the plaintiff could

prove no set of facts entitling him to relief. Lavite v. Dunstan, 2016 IL App (5th) 150401, ¶ 34.

¶ 11   In contrast, a motion filed under section 2-619 admits the legal sufficiency of the

complaint, i.e., assumes that a cause of action has been stated, but nonetheless asserts that an

affirmative matter bars the plaintiff's claim. Id. ¶ 37. Under section 2-619(a)(2), a defendant may

seek an involuntary dismissal based on a plaintiff’s lack of capacity to sue. Id. ¶ 28. Section 2-

619 also permits a court to go outside the pleadings and consider affidavits or other evidence

introduced by the parties. Id. ¶ 37. That being said, a motion filed under section 2-619 must be

supported by an affidavit where the grounds for the motion are not found on the face of the



                                                  5
No. 1-16-2072


complaint. O'Callaghan, 2015 IL App (1st) 142152, ¶ 19. We review dismissals under either

statute de novo, drawing all reasonable inferences in favor of the non-movant. Cwikla, 345 Ill.

App. 3d at 29.

¶ 12   Here, Waller’s motion to dismiss essentially raised the Association’s lack of legal

capacity as an affirmative defense. That being said, Waller changed tactics in reply:

                 "It should be clear from [Waller's] Motion that [Waller] believes that [Palm]

       requires as an additional essential element of [the Association's] case that it satisfy the

       requirement of Section 18(a)(9), which by failing to satisfy opens up [the Association] to

       a 2-619 Motion to dismiss.” (Emphases added.)

Contrary to the preceding statement, the motion did not clearly indicate that the Association

failed to satisfy an element of its case. If the motion had done so, the Association’s failure to

allege in the complaint that the Board voted at an open meeting would fall within section 2-615,

not section 2-619. Like her pleadings below, Waller’s briefs on appeal inconsistently

characterize the alleged defect as pertaining to standing and pertaining to the Association’s

prima facie case. Nonetheless, we find the Association has not identified specific prejudice

resulting from the lack of clarity and Waller’s oscillating positions do not hinder our review. See

Illinois Graphics Co. v. Nickum, 159 Ill. 2d 469, 484 (1994) (finding that the failure to

specifically label a motion is not fatal unless prejudice results to the nonmovant).

¶ 13   Waller's motion to dismiss was based on a matter not appearing in the complaint. In

addition, another panel of this court recently indicated that an association's complaint is not

required to allege as an element of a forcible entry and detainer action that the association’s

board voted at an open meeting to initiate litigation. See North Spaulding Condominium Ass'n v.

Cavanaugh, 2017 IL App (1st) 160870, ¶ 22. The legislature could have created such a



                                                  6
No. 1-16-2072


requirement but did not do so. Id. ¶ 25. Accordingly, we find Waller's challenge to the

Association's legal authority to pursue this action falls under section 2-619.

¶ 14   The Act states that "[t]he association shall have no authority to forbear the payment of

assessments by any unit owner" (765 ILCS 605/18(o) (West 2014)), and expressly grants a board

the power and duty to collect assessments (765 ILCS 605/18.4(d) (West 2014)). 2 To that end,

section 9(g)(1) of the Act (765 ILCS 605/9(g)(1) (West 2014)) creates a lien in favor of a

condominium association when a unit owner fails or refuses to pay common expense

assessments. 1010 Lake Shore Ass'n v. Deutsche Bank National Trust Co., 2015 IL 118372, ¶ 23.

Section 9.2 of the Act further states that if a unit owner defaults on his obligations under the Act

or the condominium instruments, "the board of managers or its agents shall have such rights and

remedies as provided in the Act or condominium instruments including the right to maintain an

action for possession against such defaulting unit owner *** for the benefit of all the other unit

owners in the manner prescribed by Article IX of the Code." 765 ILCS 605/9.2(a) (West 2014).

¶ 15   Similarly, section 9-102(a)(7) of the Forcible Entry and Detainer Act, found in Article IX

of the Code, states as follows:

                "The person entitled to the possession of lands or tenements may be restored

       thereto *** [w]hen *** the owner of a unit fails or refuses to pay when due his or her

       proportionate share of the common expenses of such property, or of any other expenses

       lawfully agreed upon or any unpaid fine, the Board of Managers or its agents have served

       the demand set forth in Section 9-104.1 of this Article *** and the unit owner has failed

       to pay the amount claimed within the time prescribed *** and the Board of Managers or




2
 Defense counsel's repeated references to his experience in the Illinois General Assembly and
expertise in condominium law have no bearing on our consideration of this appeal.
                                                 7
No. 1-16-2072


        its agents have served the demand set forth in Section 9-104.2." 735 ILCS 5/9-102(a)(7)

        (West 2014).

The statute's primary purpose is to provide a speedy remedy. North Spaulding Condominium

Ass'n, 2017 IL App (1st) 160870, ¶ 22. As North Spaulding Condominium Ass'n found, neither

the Act nor the Forcible Entry and Detainer Act require a condominium association to prove that

it properly noticed and conducted an association board meeting where a vote was taken to

authorize the filing of a forcible action for possession and the recovery of unpaid assessments.

Id. ¶ 23.

¶ 16    Waller nonetheless asserts that the Board was required to show that it held such a vote as

a matter of legal capacity, relying primarily on section 18(a)(9)(A) of the Act.

                "The bylaws shall provide for at least the following:

                                               *       *      *

                “that meetings of the board of managers shall be open to any unit owner, except

        for the portion of any meeting held (i) to discuss litigation when an action against or on

        behalf of the particular association has been filed and is pending in a court or

        administrative tribunal, or when the board of managers finds that such an action is

        probable or imminent, (ii) to consider information regarding appointment, employment or

        dismissal of an employee, or (iii) to discuss violations of rules and regulations of the

        association or a unit owner's unpaid share of common expenses; that any vote on these

        matters shall be taken at a meeting or portion thereof open to any unit owner.”

        (Emphases added.) 765 ILCS 605/18(a)(9)(A) (West 2014).

The Association’s declaration reflects this statute.




                                                   8
No. 1-16-2072


¶ 17   The Association asserts, however, that nothing prevents the Board from delegating to a

property manager the right to initiate litigation without holding a Board meeting and that the

declaration here authorized it. Section 5.07(a) of the declaration states, "[s]ubject to the

Operating Declaration, the Board may engage the services of an agent to manage the Property for

which the Board is responsible pursuant to this Declaration, to the extent deemed advisable by

the Board." Section 5.07(e) of the declaration further states:

                "The Board shall have the power and duty to provide for the designation, hiring,

       and removal of employees and other personnel, including lawyers and accountants, to

       engage or contract for the services of others and to make purchases for the maintenance,

       repair, replacement, administration, management and operation of the Property, and to

       delegate any such powers to the manager or managing agent and any such employees or

       other personnel as may be employees of the managing agent." (Emphasis added.)

We note that “such powers” did not explicitly include to the power to initiate litigation.

¶ 18   In Palm, a unit owner filed an action against a condominium association for violating the

condominium instruments and the Act. Palm, 2014 IL App (1st) 111290, ¶ 1. In interpreting

section 18(a)(9) of the Act, and the association’s declaration, the reviewing court found that both

required board meetings be open to unit owners unless the board was discussing and considering

the exceptions enumerated in that statute. Id. ¶ 55. In contrast, all votes, even those involving

those exceptions, must occur at an open board meeting. See Id. ¶ 55.

¶ 19   The reviewing court determined that the management agreement, permitting an agent to

enter into contracts after consulting with three board members, without approval from the entire

board, violated the association’s declaration and section 18(a)(9) of the Act. Id. ¶¶ 60, 67, 71.

The court found that under the declaration, which we note was remarkably similar to the



                                                  9
No. 1-16-2072


Association’s declaration here, the board could "(1) delegate the power to enter contracts without

board approval or (2) delegate the power to enter contracts with full board approval."

(Emphases in original.) Id. ¶¶ 76, 79. That being said, the declaration did not authorize the board

to delegate the power to enter into contracts with approval by only a fraction of the board. Id. ¶¶

79, 81.

¶ 20      The reviewing court also found that the circuit court properly granted the plaintiff

summary judgment on his assertion “that the association could not pursue litigation without any

vote by the board and that the board's failure to conduct such a vote to defend the instant

litigation violated the declaration and Condominium Property Act" because “litigation is

association business that must be voted on in open meetings.” (Emphasis added.) Id. ¶¶ 88-89.

While the board in Palm had delegated the responsibility of handling unit owner delinquencies

and collection activities to the management company, Palm involved the defense of litigation,

rather than collection activities. Id. ¶ 88. Thus, the reviewing court was not called upon to

directly address whether the board's purported delegation of the authority to initiate collections

was valid. Additionally, Palm did not indicate that the delegation occurred through a vote of the

board, as was the case here, let alone hold that this specific means of delegation would be

ineffective. Furthermore, Palm did not address whether either of the defects considered were

cognizable defenses to an association’s forcible detainer action. Cf. Spanish Court Two

Condominium Ass'n v. Carlson, 2014 IL 115342, ¶ 32 (recognizing in a forcible detainer and

entry action that a unit owner could challenge "the manner in which the assessment was adopted"

(emphasis added)). Even assuming that a board’s failure to vote at an open meeting could

constitute a defense to a forcible entry and detainer action, this defense should not have

eliminated the Association’s ability to pursue litigation here.



                                                   10
No. 1-16-2072


¶ 21   At any time before final judgment, the trial court may allow amendments "on just and

reasonable terms, *** changing the cause of action or defense or adding new causes of action or

defenses, and in any matter, either of form or substance, in any process, pleading, bill of

particulars or proceedings, which may enable the plaintiff to sustain the claim for which it was

intended to be brought." 735 ILCS 5/2-616(a) (West 2014). A complaint should be dismissed

with prejudice under section 2–615 or section 2–619 only where it is clear that the plaintiff can

prove no set of facts that would entitle it to relief. Buss v. Przybylo, 385 Ill. App. 3d 399, 405

(2008). We review a court's decision to dismiss a complaint with prejudice for an abuse of

discretion. Fabian v. BGC Holdings, LP, 2014 IL App (1st) 141576, ¶ 23. In reviewing the trial

court's denial of a motion to amend the pleadings, courts consider whether (1) the amendment

would cure the defect; (2) the amendment would prejudice or surprise the Waller; (3) the

amendment was timely; and (4) the plaintiff had prior opportunities to amend the pleadings.

Bangaly v. Baggiani, 2014 IL App (1st) 123760, ¶ 200. Additionally, a court abuses its

discretion in denying leave to amend if allowing the amendment would have furthered the ends

of justice, the primary consideration. Id. ¶¶ 199-200.

¶ 22   Before the trial court dismissed this action, the Board voted at an open meeting to pursue

litigation against Waller. This eliminated her basis for asserting that the Association had no

authority to pursue collections litigation against her. Additionally, Waller has cited no case law

supporting her position that the Board's vote constituted an improper attempt at ratification or

that all declarations must specifically authorize a board to ratify earlier actions in order for

ratification to be effective. 3 Cf. Alliance Property Management Ltd. v. Forest of Countryside



3
 Waller's references to the Association's alleged breach of fiduciary duty are entirely misplaced.
A claim for breach of duty presents a separate and distinct legal issue from the defense at hand.
Cf. Wolinsky v. Kadison, 114 Ill. App. 3d 527, 529, 532-34 (1983) (addressing whether the
                                                  11
No. 1-16-2072


Condominium Ass'n, 2015 IL App (1st) 150169, ¶ 29 (stating that "[a] party cannot ratify a void

contract by waiving its right to assert a defect"); Salvatore v. Gelburd, 206 Ill. App. 3d 1042,

1044-45 (1990) (finding that the board could ratify a unit owner's alteration to the common

elements where the declaration expressly forbid such alterations "without the prior written

consent of the Board" (internal quotation marks omitted) but provided that the board could ratify

a unit owner's action taken without prior written consent). Furthermore, Waller does not suggest

that the Board's initial failure to vote at an open meeting somehow extinguished her liability for

unpaid assessments. The record shows that the court initially indicated to the Association that it

"could file a new lawsuit after doing whatever had to be done pursuant to Palm." Permitting the

Association to amend its complaint to allege that the Board had voted at an open meeting to

pursue this litigation would have cured any defect in the pleadings without prejudicing Waller,

who was clearly aware of the Board's vote and her debt.

¶ 23   More importantly, allowing the Association to obtain relief by amending the complaint

would further the ends of justice. The court stated that upon its initial dismissal of the complaint,

the court had looked at the matter equitably, not legally. The court added, "I think I noted my

rationale or reasoning not to grant it with prejudice was because *** if there was a legitimate

issue in terms of money owed, or whatever the case may be, that you should be able to bring it

back. But unfortunately [Supreme Court Rule 273] does not allow that." The court also stated:

                "I would have no problem with being overturned on this one because of the fact I

       look at it from the terms of the equity. Okay, got me on a tech. *** [I]t shouldn't in my

       view release the fact that if somebody owes some money, particularly with a condo



association breached its fiduciary duty where a unit owner filed a complaint alleging the
association had done so).

                                                 12
No. 1-16-2072


        where everyone is contributing because someone not contributing and not paying - - if, in

        fact, that's the case."

The court further found, "that means other members of that condo association are going to have

to make up the difference somewhere along the line." Referring to the impact on other members,

the court stated, "I've got a problem with that." Accordingly, the court seemingly found justice

favored dismissing the complaint without prejudice and granting leave to amend.

¶ 24    The trial court, and Waller, misinterpreted Rule 273 in concluding that it required

the court to dismiss the complaint with prejudice.

                "Unless the order of dismissal or a statute of this State otherwise specifies, an

        involuntary dismissal of an action, other than a dismissal for lack of jurisdiction, for

        improper venue, or for failure to join an indispensable party, operates as an adjudication

        upon the merits." (Emphases added.) Ill. S. Ct. R. 273 (eff. July 1, 1967).

Stated differently, "[i]f a circuit court involuntarily dismisses a plaintiff's action, other than for

one of the rule's three exceptions, and if the plaintiff does not procure leave of court to refile the

complaint or if a statute does not guarantee that opportunity, then Rule 273 deems the dismissal

to be on the merits." (Emphasis added.) Richter v. Prairie Farms Dairy, Inc., 2016 IL 119518,

¶ 24.

¶ 25    By suggesting that Rule 273 prevents a court from specifying that an involuntary

dismissal is without prejudice, i.e., not on the merits, the trial court and Waller put the proverbial

cart before the horse. The rule governs the interpretation of involuntary dismissal orders. See

Matejczyk, 397 Ill. App. 3d at 4-5 (determining, for purposes of res judicata, the effect of an

earlier order dismissing a claim rather than reviewing what order should have been entered). It

does not alone dictate what order the court must enter or require a court to dismiss with prejudice



                                                   13
No. 1-16-2072


a complaint that is defective for lack of standing. The rule expressly contemplates that a court

may order otherwise. Id.; see also Hernandez v. Pritikin, 2012 IL 113054, ¶ 47 (finding there

was no adjudication on the merits under Rule 273 where the court's order specified otherwise). In

light of the trial court's belief that permitting the Association to file an amended complaint would

further the ends of justice, and the court's misapplication of Rule 273, the court abused its

discretion by dismissing the action with prejudice and denying the Association leave to amend

the complaint. TCF National Bank v. Richards, 2016 (1st) 152083, ¶ 48 (observing that a court

abuses its discretion where its decision is based on an error of law).

¶ 26                                  III. CONCLUSION

¶ 27   Waller's motion to dismiss was highly problematic. Even assuming the motion raised a

meritorious defense, the trial court abused its discretion by dismissing the complaint with

prejudice and denying the Association the opportunity to amend the complaint. We reverse and

remand for further proceedings consistent with this opinion.

¶ 28   Reversed and remanded.




                                                 14